Citation Nr: 1414972	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966, including service in the Republic of Vietnam.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision.  In July 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that denied the appealed claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As an initial matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

In June 2006 and November 2009, VA sent the Veteran letters informing him of the evidence necessary to establish service connection.  He was notified of what evidence was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  The November 2009 letter also notified the Veteran of the type of evidence necessary to establish an effective date and a disability rating.  Although not all requisite notice was provided prior to the rating decision at issue, the Veteran was provided sufficient time to respond and the matter was readjudicated, most recently via the January 2010 Supplemental Statement of the Case (SSOC).  The letters provided have satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2013).  Here, the Veteran's statements, his service treatment records, available post service VA and private treatment records, several lay statements, and Social Security Administration records have been associated with the claims folder.  The Board notes that the Veteran did report some post-service private treatment that is not shown in the evidence of record.  He reported that the records of that treatment are unavailable, so the Board is deciding the issue without the benefit of reviewing those records.  The Veteran's December 2009 VA examination report is also in the claims folder and was reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  VA has met its duties to notify and assist the Veteran.

The Veteran was also afforded a Board videoconference hearing in July 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ discussed the necessary evidentiary requirements and potential helpful evidence with the Veteran.  In fact, the Veteran was able to provide pertinent evidence as to his claim, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the service connection claim and the Veteran, through his testimony, demonstrated that he has actual knowledge of the elements necessary to substantiate his claim for VA benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

Service Connection

The Veteran asserts that he is entitled to service connection for a low back disability.  He contends that he initially felt low back pain during active service, and that the back pain has continued ever since.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must fully consider the lay assertions of record.  See Jandreau, 
492 F.3d at 1377.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board notes that no new evidence relating to the claim of service connection for a low back disability has been received since the vacated August 2011 Board decision.

In this case, the evidence of record does not support the Veteran's claim for service connection for a back disorder.  As an initial matter, however, the Board notes that it finds the Veteran's report of in-service injuries to his back to be credible.  See Layno, 6 Vet. App. at 470 (1994).  Also, a review of his service treatment records shows treatment for back pain in November 1965.  He reports that this treatment followed his experience of severe low back pain while driving.  See hearing transcript at page 3.  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of back pain.

The Veteran also has another element required to substantiate a claim for service connection, namely a current disability involving his back.  The evidence establishes that the December 2009 VA examiner diagnosed the Veteran with lumbar stenosis, status post L5-S1 laminectomy.  

Irrespective of the foregoing, the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service injury and the present disability.  

The Veteran has reported having continuity of back symptomatology since service.  See hearing transcript at page 13.  The Board finds, however, that he is not credible because it is inconsistent with the contemporaneous lay and medical evidence.  

Again, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, although the Veteran's contentions regarding in-service injuries to his back have been deemed by the Board to be credible, a review of the record reveals that his reports as to continuity of symptoms are not credible.  As an initial observation, no complaints related to his back were reported at the time of his separation from service.  He contends that this was because he did not want to say anything to prevent his discharge from service.  This, when coupled with the fact that there is no evidence of treatment for many years following this discharge from service, tends to show that he did not have continuity of symptomatology following the in-service incident.  

Additionally, it was not until January 2007, several months after the RO's denial of his claim for compensation benefits, that the Veteran reported continuity of symptomatology since service.  See January 2007 private treatment note from Dr. P.C.J.  Based upon the Veteran's report, Dr. P.C.J. suggested that the Veteran's disability was ongoing since 1965.  Similarly, a private neurologist provided a nearly identical opinion based upon the same report by the Veteran.  See February 2010 neurological examination report of Dr. I.A.L.  The Veteran also reported the continuing symptoms to the undersigned at his July 2009 hearing.  Presumably, the symptoms were also reported by the Veteran to the persons submitting nearly identical lay statements in July 2009.  Perhaps most importantly, however, there is no indication in any of the examination reports, in the hearing transcript, or in the lay statements, that the Veteran was forthcoming as to his initial documented report for post-service treatment of a back disability with Dr. P.M. in July 1993.  Dr. P.M. ultimately performed the Veteran's 1993 back surgery.  At the time of his initial evaluation with Dr. P.M., the Veteran reported lower back, left hip and leg pain.  As to the duration of the illness, the physician noted that the Veteran's back pain existed "since his original injury 12/09/89 when he was lifting a heavy truck dolly and had severe back, left hip and leg pain.  He was treated conservatively at that time.  The pain took 6 weeks to subside and eventually went away entirely."  Then, after more than three years, the Veteran sought treatment with Dr. P.M.  There is no indication in the July 1993 report that the Veteran suggested any back pain prior to the 1989 injury.  The statements made at the time of the July 1993 report, which were made contemporaneous with initial clinical treatment with a physician that ultimately performed surgery related to the claimed disability, are especially probative as he was seeking medical assistance for back pain that was unrelated to a claim for benefits.  

In sum, not only did the Veteran not report any in-service incident involving back pain or any continuity of pain to Dr. P.M., he concealed the December 1989 incident from all statements made to both VA and his physicians related to his claim for compensation benefits for his back.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, concealment of relevant information related to a 1989 back injury, and inconsistent reports related to continuity of symptoms (no report of continuity in 1989, but reports of continuity since 2007), the Board finds that the Veteran is not credible to the extent that he reports that he has had back symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The Board also notes that there is no persuasive medical evidence of record establishing that the Veteran's diagnosed current back disorder is etiologically related to active service.  While the private neurologist provided a statement in February 2010 that it was likely that the back pain that the Veteran experienced in service, would have continued through today, he did not provide any rationale in support of this opinion, and it is presumably based upon the Veteran's above-described incomplete history, such that it is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The January 2007 report from Dr. P.C.J. is similarly deficient.  The Board may reject a medical opinion if it finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

This leaves only the December 2009 opinion provided by VA examiner, namely that it is less likely as not that the Veteran's low back disability is related to or had its onset in service.  The examiner provided a rationale in support of this opinion after considering the Veteran's assertions that he experienced continuing back problems since the back pain in service.  In particular, he found that there were no examination findings in November 1965, only a report of back pain.  Also, the lack of notations in treatment notes of back pain following November 1965 led to the examiner's opinion that "there is an overwhelming lack of evidence to support this Veteran's claim that his low back pain had its onset in service."  For this reason, the VA examiner's opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

In the absence of any persuasive evidence that the Veteran's current back disorder is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


